DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims, the claims below replace all the previous versions of the claims:
1. (Currently Amended) A pressure-sensor assembly, comprising: 
a carrier substrate having conductor tracks disposed on a first side of the carrier substrate; 
a pressure-sensor element mounted on the first side of the carrier substrate and electrically contacted via a bonding-wire connection to at least one conductor track of the conductor tracks disposed on the first side of the carrier substrate; 
a frame part having a full-perimeter frame wall, the frame part being positioned on the first side of the carrier substrate around the pressure-sensor element, the frame part being filled with a gel covering the pressure-sensor element; 
wherein, in addition to the full-perimeter frame wall, the frame part has a base which is positioned on the at least one conductor track of the conductor tracks disposed on the first side of the carrier substrate, wherein a surface of the base extends above the at least one conductor track and below the pressure-sensor element and is at least partially between the at least one conductor track of the conductor tracks and the pressure-sensor element in a plane perpendicular to an extension of a surface of the at least one conductor track, 
at least one conductor track.
	
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a pressure-sensor assembly comprising a frame part having a full-perimeter frame wall being positioned on a first side of a carrier substrate around a pressure-sensor element and a base being positioned on an at least one conductor track, such that a surface of the base extends above the at least one conductor tract and below the pressure-sensor element and is at least partially between the at least one conductor track and the pressure sensor element in a plane perpendicular to an extension of a surface of the at least one conductor track, wherein an adhesive layer is applied between a bottom side of the base and the at least one conductor track. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 09/13/2021.
The best prior arts of record: Fessele et al. (U.S. Pat. No. 7,036,380) teaches a pressure sensor having a portion of a first housing part disposed in between a sensor element and a connecting element and a second housing part disposed on the first housing part, wherein the first and the second housing parts are attached to each other by gluing, detent connection, welding or other suitable means; but does not teach an adhesive layer applied between a bottom side of the base and the at least one conductor track. Mulligan et al. (U.S. Pat No. 7,992,441) teaches a pressure sensor module comprising a front side barrier surrounding a sensing element and is bonded to a support member after conductive traces are etched on the support member; but does not teach that a surface of the base extends above the at least one 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-2, 4-10, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 09/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/            Examiner, Art Unit 2855